Complaint was filed against relator charging him with murder. He sued out a writ of habeas corpus before Hon. F.L. Hawkins, District Judge, who, after hearing the evidence, refused relator bail and remanded him to the custody of the sheriff of Ellis County. From this judgment relator gave notice of appeal to this court.
By certificates of the proper officials now on file in this court, it appears that since the relator gave notice of appeal to this court, the grand jury of Ellis County has indicted relator, charging him with the offense of murder. No order or judgment granting or refusing bail, while the applicant is under arrest by complaint only, has any force or effect subsequent to indictment found, and this cause, for this reason, is dismissed.
Dismissed.
Davidson, Presiding Judge, absent.